CASANUEVA, Acting Chief Judge.
In this dispute between the plaintiff landscaping company and the defendant soil supplier, we affirm the dismissal with prejudice of counts I and III of the plaintiffs third amended complaint. The plaintiff was afforded generous guidance and ample opportunity to plead a cause of action for tortious interference with contract or with business relationship and failed to do so. See Gladstone v. Smith, 729 So.2d 1002 (Fla. 4th DCA 1999). We find, however, that count II of the third amended complaint does state a cause of action for breach of contract and should not have been dismissed with prejudice. Accordingly, we affirm in part, reverse in part, and remand this matter to the trial court for reinstatement of count II of the third amended complaint.
SALCINES, J„ and DANAHY, PAUL W., (Senior) Judge, Concur.